                 Case 3:21-cv-01099-MMA-WVG Document 1 Filed 06/11/21 PageID.1 Page 1 of 11



                  1   NOAH A. KATSELL (Bar No. CA-217090)
                      noah.katsell@dlapiper.com
                  2   ASHLEIGH ANGELETTI (Bar No. CA-265392)
                      Ashleigh.Angeletti@dlapiper.com
                  3   DLA PIPER LLP (US)
                      401 B Street, Suite 1700
                  4   San Diego, CA 92101-4297
                      Tel: 619.699.2700
                  5   Fax: 619.699.2701
                  6   Attorneys for Plaintiff
                      Argonaut Manufacturing Services, Inc.
                  7

                  8                       UNITED STATES DISTRICT COURT
                  9                    SOUTHERN DISTRICT OF CALIFORNIA
                 10

                 11   ARGONAUT MANUFACTURING                       CASE NO. '21CV1099 MMA VG
                      SERVICES, INC.,
                 12                   Plaintiff,                   ARGONAUT MANUFACTURING
                                                                   SERVICES, INC.’S COMPLAINT
                 13           v.                                   FOR:
                                                                   (1) BREACH OF CONTRACT
                 14   DNANUDGE LIMITED,                            (2) BREACH OF IMPLIED
                                                                       COVENANT OF GOOD
                 15                      Defendant.                    FAITH AND FAIR DEALING
                                                                   (3) ANTICIPATORY
                 16                                                    REPUDIATION PURSUANT
                                                                       TO CAL. CIV. CODE § 1440
                 17
                                                                   DEMAND FOR JURY TRIAL
                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
DLA P IPER LLP (US)   WEST/294295902
     SAN DIEGO
                                                      COMPLAINT OF ARGONAUT MANUFACTURING SERVICES, INC.
                 Case 3:21-cv-01099-MMA-WVG Document 1 Filed 06/11/21 PageID.2 Page 2 of 11



                  1           Plaintiff Argonaut Manufacturing Services, Inc. (“Argonaut” or “Plaintiff”),
                  2   by and through its undersigned counsel, with knowledge with respect to its own acts
                  3   and on information and belief as to all other matters, files this complaint against
                  4   Defendant DnaNudge Limited (“DnaNudge” or “Defendant”), as follows:
                  5                                  NATURE OF THIS ACTION
                  6           1.       Argonaut seeks specific performance from DnaNudge for breach of its
                  7   contract with Argonaut for the manufacture and sale of reagents to be used in
                  8   COVID-19 tests.
                  9                                            PARTIES
                 10           2.       Argonaut Manufacturing Services, Inc. is a corporation organized
                 11   under the laws of Delaware with its principal place of business at 2841 Loker
                 12   Avenue East, Carlsbad, CA 92010.
                 13           3.       DnaNudge Limited is a British company with its principal place of
                 14   business at Level 11, The Translation and Innovation Hub, Imperial College White
                 15   City Campus, London, England, W12 0BZ.
                 16                                 JURISDICTION AND VENUE
                 17           4.       This Court has subject matter jurisdiction over this action pursuant to
                 18   United States Code, Title 28, § 1332 (diversity of citizenship). The matter in
                 19   controversy exceeds $75,000, exclusive of interest and costs, and complete diversity
                 20   exists between the parties.
                 21           5.       This Court has personal jurisdiction over Defendant because Defendant
                 22   has expressly consented to jurisdiction through its contract with Argonaut. The
                 23   Master Supply Agreement between the parties provides that “[DnaNudge] hereby
                 24   waives all objections to, and consents to the jurisdiction of the California Courts.”
                 25           6.       Venue is proper in this judicial district pursuant to United States Code,
                 26   Title 28, § 1391(b)(2) because a substantial part of the events or omissions which
                 27   gave rise to the claim occurred in this district. Alternatively, venue is proper in this
                 28   judicial district pursuant to United States Code, Title 28, § 1391(b)(3).
DLA P IPER LLP (US)
     SAN DIEGO        WEST/294295902                                 2
                                                          COMPLAINT OF ARGONAUT MANUFACTURING SERVICES, INC.
                 Case 3:21-cv-01099-MMA-WVG Document 1 Filed 06/11/21 PageID.3 Page 3 of 11



                  1                                  GENERAL ALLEGATIONS
                  2            7.      Argonaut provides contract manufacturing services to the
                  3   biotechnology industry. Among the many services Argonaut offers is the
                  4   manufacture of chemical reagents.
                  5            8.      Chemical reagents are substances, mixtures, or compounds that, when
                  6   added to a system, can either cause a chemical reaction or test whether a reaction
                  7   will occur.
                  8            9.      DnaNudge manufactures, markets, and sells, among other things, a
                  9   rapid COVID-19 test called CovidNudge. CovidNudge is a “near-patient” or “point-
                 10   of-care” test. This means that the testing is not performed by a traditional laboratory.
                 11   Rather, users can either be tested in a DnaNudge store or order a test kit online,
                 12   provide a saliva sample, and send the sample back to DnaNudge for testing.
                 13            10.     DnaNudge’s CovidNudge test consists of a DnaCartridge (the
                 14   “Cartridge”), which DnaNudge describes as “an entire Lab on a chip,” 1 into which
                 15   the user’s saliva is inserted. The Cartridge contains a chemical reagent called a
                 16   lyophilized master mix (“Master Mix”), which reacts with the user’s saliva to detect
                 17   the presence of COVID-19.
                 18            11.     In August 2020, the government of the United Kingdom publicly
                 19   announced that it had placed a £161 million order with DnaNudge to supply the
                 20   Department of Health and Social Care with 5.8 million CovidNudge tests.
                 21            12.     DnaNudge needed a supplier for the Master Mix for its CovidNudge
                 22   tests and reached out to Argonaut for assistance. In the summer of 2020, the parties
                 23   first began exploring a business relationship whereby Argonaut would supply
                 24   DnaNudge with the Master Mix to be inserted into DnaNudge’s Cartridges.
                 25            13.     These talks eventually resulted in the parties entering into the Master
                 26   Supply Agreement (the “MSA”) on September 3, 2020.
                 27

                 28   1
                          https://www.dnanudge.com/index.php.
DLA P IPER LLP (US)
     SAN DIEGO        WEST/294295902                                 3
                                                          COMPLAINT OF ARGONAUT MANUFACTURING SERVICES, INC.
                 Case 3:21-cv-01099-MMA-WVG Document 1 Filed 06/11/21 PageID.4 Page 4 of 11



                  1           14.      Under the MSA, Argonaut was to supply DnaNudge with the Master
                  2   Mix, packaged in LyoDose beads (the “Beads”) for use in DnaNudge’s CovidNudge
                  3   tests. The plan was for DnaNudge’s manufacturer, Jabil Inc. (“Jabil”) to incorporate
                  4   the Beads into the Cartridges.
                  5           15.      The MSA’s Initial Term was to “commence on the Effective Date
                  6   [September 3, 2020] and . . . continue for a period of four (4) years.”
                  7           16.      After expiration of the Initial Term, the MSA would automatically
                  8   renew for additional one-year terms “unless either Party provides written Notice of
                  9   non-renewal at least ninety (90) days prior to the end of the then-current term[,]”
                 10   unless terminated earlier.
                 11           17.      The terms of the MSA required Argonaut to commit a significant share
                 12   of its lyophilization manufacturing capacity to DnaNudge. This commitment to
                 13   DnaNudge required Argonaut to turn down other customers it could otherwise have
                 14   served.
                 15           18.      Accordingly, the MSA contains an initial “Take-Or-Pay” period with
                 16   respect to the Beads. Pursuant to the MSA, DnaNudge agreed to pay a specific price
                 17   per Bead delivered by Argonaut and “guarantee[d] to Argonaut a take-or-pay
                 18   minimum of 5.75 million beads at this price.”
                 19           19.      The MSA further provides, “[i]n the event that DnaNudge fails to
                 20   purchase and/or accept delivery of the 5.75 million beads listed, it will pay” the
                 21   agreed upon price per Bead in the MSA “to Argonaut for each such bead[.]”
                 22           20.      Per the MSA, if DnaNudge failed to purchase the number of Beads for
                 23   which it contracted, the amount due for Beads not purchased would be calculated by
                 24   multiplying the purchase price by the number of Beads outstanding. The number of
                 25   Beads outstanding is “the total of remaining schedules of production multiplied by
                 26   the minimum batch size.”
                 27           21.      In February of 2021, the parties mutually agreed to increase the price
                 28   per Bead pursuant to Change Order 288, under which the parties also agreed to
DLA P IPER LLP (US)
     SAN DIEGO        WEST/294295902                                4
                                                          COMPLAINT OF ARGONAUT MANUFACTURING SERVICES, INC.
                 Case 3:21-cv-01099-MMA-WVG Document 1 Filed 06/11/21 PageID.5 Page 5 of 11



                  1   modify the formulation of the Beads, as discussed more fully below.
                  2           22.      The increased price per Bead would apply to 5.1 million Beads left to
                  3   be shipped under the MSA. This Change Order increased the total value of the MSA
                  4   significantly.
                  5           23.      The parties agreed to a minimum batch size of 40,000 Beads.
                  6           24.      Under the MSA “[a]fter the Take-Or-Pay period,” DnaNudge agreed to
                  7   provide “a 12 month rolling forecast with a rolling 4 month fixed, firm order . . .
                  8   with Purchase Orders [(“PO”)] securing the fixed period, firm order period.”
                  9           25.      Under the MSA, Argonaut was required to deliver Beads “in
                 10   accordance with delivery schedules agreed to between the Parties and set forth in
                 11   [DnaNudge’s] PO[.]”
                 12           26.      The MSA also set forth an “Example Production Schedule” which was
                 13   “to be modified under mutual agreement[.]”
                 14           27.      Argonaut was further required to “use commercially reasonable efforts
                 15   to deliver all Products on or before the delivery date set forth in the applicable
                 16   PO[,]” but the MSA clarifies that “[a]ny time quoted for delivery is an estimate
                 17   only[.]”
                 18           28.      Further, “[i]f [Argonaut] has delayed shipment of all or any [Beads] for
                 19   more than twenty (20) days after the delivery date set forth in the applicable PO and
                 20   if such delay is not due to any action or inaction of [DnaNudge] or otherwise
                 21   excused in accordance with the terms and conditions of [the MSA]” DnaNudge was
                 22   permitted to “cancel the portion of the related PO covering the delayed Products by
                 23   giving [Argonaut] written notice[,]” with such cancellation serving as DnaNudge’s
                 24   “sole remedy” for delivery delays.
                 25           29.      The MSA explicitly provides that “no delay in the shipment or
                 26   delivery of any Products relieves [DnaNudge] of its obligations under [the
                 27   MSA].”
                 28   /////
DLA P IPER LLP (US)
     SAN DIEGO        WEST/294295902                                5
                                                          COMPLAINT OF ARGONAUT MANUFACTURING SERVICES, INC.
                 Case 3:21-cv-01099-MMA-WVG Document 1 Filed 06/11/21 PageID.6 Page 6 of 11



                  1           30.      The MSA further provides that “governmental taxes . . . or duties
                  2   imposed by governmental authorities that are applicable to the import or purchase of
                  3   the [Beads]” are not included in the price of the Beads, and “[i]f [Argonaut] is
                  4   required to collect and remit any such taxes and/or duties, then [DnaNudge] shall
                  5   add such taxes/duties to the invoice for sale of the Products, and [Argonaut] agrees
                  6   to remit such taxes/duties as collected to the proper authorities.”
                  7           31.      The parties worked together to create the delivery schedules based on
                  8   DnaNudge’s demand, and its capacity to store and utilize the Beads.
                  9           32.      DnaNudge repeatedly requested that Bead shipments be delayed or
                 10   otherwise indicated that it was ill-equipped to handle the volume of Beads
                 11   contemplated by the various delivery schedules. Argonaut worked in good faith to
                 12   modify its plans and comply with DnaNudge’s requests.
                 13           33.      Certain other actions and inactions by DnaNudge caused further delays
                 14   in the project timeline. For example, DnaNudge was delayed in providing
                 15   specifications for the manufacture, storage, and delivery of the Beads and in
                 16   approving documentation necessary for Argonaut to manufacture the Beads.
                 17           34.      DnaNudge also requested changes to the Bead composition—
                 18   specifically, the addition of RNAse Inhibitor to the Master Mix—that delayed
                 19   production.
                 20           35.      Jabil, the manufacturer DnaNudge had selected to incorporate the
                 21   Beads into the Cartridges, caused additional delays and complications.
                 22           36.      Argonaut went to great lengths to ensure the success of the parties’
                 23   relationship. Argonaut patiently worked with DnaNudge to revise the various
                 24   delivery schedules to suit DnaNudge’s needs, assisted DnaNudge with fulfilling its
                 25   basic obligations under the MSA, and even went out of its way to provide expertise
                 26   and guidance to Jabil.
                 27           37.      On April 20, 2021, DnaNudge, through its counsel, sent Argonaut
                 28   correspondence purporting to terminate the MSA (the “Letter”).
DLA P IPER LLP (US)
     SAN DIEGO        WEST/294295902                                6
                                                          COMPLAINT OF ARGONAUT MANUFACTURING SERVICES, INC.
                 Case 3:21-cv-01099-MMA-WVG Document 1 Filed 06/11/21 PageID.7 Page 7 of 11



                  1           38.      The Letter claimed that DnaNudge was “entitled to terminate the MSA
                  2   under section 5.2[,]” and further purported to cancel all outstanding purchase orders
                  3   pursuant to section 1.6.1 of the MSA, claiming that Argonaut “was consistently
                  4   behind in the delivery schedule[.]”
                  5           39.      DnaNudge claimed that these delays were grounds to terminate the
                  6   MSA under section 5.2, which permits either Party to terminate the MSA “upon
                  7   written notice to the other party . . . if such other Party commits a material breach of
                  8   [the MSA] and fails to cure such material breach within thirty (30) days after
                  9   receiving written notice thereof[.]”
                 10           40.      In purporting to terminate the MSA, DnaNudge did not provide
                 11   Argonaut notice and an opportunity to cure its alleged breach.
                 12           41.      More importantly, as set forth above, the “delays” of which DnaNudge
                 13   complained were not attributable to Argonaut.
                 14           42.      The MSA is clear that delays are not grounds for termination. Section
                 15   1.6.1 of the MSA explicitly provides that “no delay in the shipment or delivery of
                 16   any [Beads] relieves [DnaNudge] of its obligations under [the MSA].”
                 17           43.      The Letter further stated that “there is no basis to claim a price for
                 18   quantities [of Beads] not delivered.”
                 19           44.      Finally, the Letter purportedly gave “notice of cancellation of all
                 20   undelivered quantities under the MSA in accordance with Section 1.6.1,” again
                 21   claiming Argonaut’s delays entitled DnaNudge to cancel.
                 22           45.      Section 1.6.1 of the MSA specifies that purchase orders can only be
                 23   cancelled due to delay “if such delay is not due to any action or inaction of
                 24   [DnaNudge].”
                 25           46.      DnaNudge has not paid the full amount owed to Argonaut under the
                 26   Take-Or-Pay provision of the agreement.
                 27           47.      Further, Argonaut has made Value-Added Tax (“VAT”) payments on
                 28   behalf of DnaNudge, for which it has yet to be reimbursed.
DLA P IPER LLP (US)
     SAN DIEGO        WEST/294295902                                 7
                                                           COMPLAINT OF ARGONAUT MANUFACTURING SERVICES, INC.
                 Case 3:21-cv-01099-MMA-WVG Document 1 Filed 06/11/21 PageID.8 Page 8 of 11



                  1                                 FIRST CLAIM FOR RELIEF
                  2                                       Breach of Contract
                  3           48.      Argonaut incorporates by reference Paragraphs 1 to 47 as if fully set
                  4   forth herein.
                  5           49.      Argonaut and DnaNudge entered into the MSA on September 3, 2020.
                  6           50.      The MSA is a valid and enforceable contract, and both parties clearly
                  7   understood their obligations thereunder.
                  8           51.      DnaNudge was obligated to pay for 5.75 million Beads at a certain
                  9   price per Bead.
                 10           52.      DnaNudge was further obligated to reimburse Argonaut for taxes paid
                 11   on DnaNudge’s behalf.
                 12           53.      Argonaut has performed all conditions, covenants, and promises
                 13   required to be performed on its part under the MSA, except to the extent excused,
                 14   waived, or made impossible by DnaNudge’s conduct.
                 15           54.      DnaNudge breached the MSA when it sought to terminate the MSA
                 16   and all outstanding purchase orders without justification.
                 17           55.      DnaNudge further breached the MSA when it refused to pay amounts
                 18   owed to Argonaut under the MSA’s Take-Or-Pay provision.
                 19           56.      Finally, DnaNudge breached the MSA by failing to reimburse
                 20   Argonaut for VAT payments made on DnaNudge’s behalf.
                 21           57.      As a direct and proximate result of DnaNudge’s breach of the MSA,
                 22   Argonaut has and will continue to suffer damages.
                 23           58.      Argonaut’s legal remedy for DnaNudge’s breach of the Take-Or-Pay
                 24   provision of the MSA is inadequate and Argonaut thus seeks specific performance
                 25   of that provision of the MSA.
                 26   /////

                 27   /////

                 28   /////
DLA P IPER LLP (US)
     SAN DIEGO        WEST/294295902                                8
                                                          COMPLAINT OF ARGONAUT MANUFACTURING SERVICES, INC.
                 Case 3:21-cv-01099-MMA-WVG Document 1 Filed 06/11/21 PageID.9 Page 9 of 11



                  1                               SECOND CLAIM FOR RELIEF
                  2             Breach of the Implied Covenant of Good Faith and Fair Dealing
                  3           59.      Argonaut incorporates by reference Paragraphs 1 to 58 as if fully set
                  4   forth herein.
                  5           60.      Argonaut and DnaNudge entered into the MSA on September 3, 2020.
                  6           61.      The MSA is a valid and enforceable contract, and both parties clearly
                  7   understood their obligations thereunder.
                  8           62.      The MSA contained an implied covenant of good faith and fair dealing
                  9   by and between the parties, which prohibited either party from engaging in any
                 10   activity or conduct which would prevent the other party from receiving the benefits
                 11   of the agreement.
                 12           63.      DnaNudge breached the implied covenant of good faith and fair dealing
                 13   inherent in the MSA.
                 14           64.      Argonaut has performed all conditions, covenants, and promises
                 15   required to be performed on its part under the MSA, except to the extent excused,
                 16   waived, or made impossible by DnaNudge’s conduct.
                 17           65.      As a direct and proximate result of DnaNudge’s breach of the MSA,
                 18   Argonaut has and will continue to suffer damages in an amount to be proven at trial.
                 19                                 THIRD CLAIM FOR RELIEF
                 20                 Anticipatory Repudiation Under California Civil Code 1440
                 21           66.      Argonaut incorporates by reference Paragraphs 1 to 65 as if fully set
                 22   forth herein.
                 23           67.      Argonaut and DnaNudge entered into the MSA on September 3, 2020.
                 24           68.      The MSA is a valid and enforceable contract, and both parties clearly
                 25   understood their obligations thereunder.
                 26           69.      DnaNudge was obligated to pay for 5.75 million Beads at a certain
                 27   price per Bead.
                 28   /////
DLA P IPER LLP (US)
     SAN DIEGO        WEST/294295902                                9
                                                          COMPLAINT OF ARGONAUT MANUFACTURING SERVICES, INC.
                 Case 3:21-cv-01099-MMA-WVG Document 1 Filed 06/11/21 PageID.10 Page 10 of 11



                   1           70.      DnaNudge was further obligated to reimburse Argonaut for taxes paid
                   2   on DnaNudge’s behalf.
                   3           71.      Argonaut has performed all conditions, covenants, and promises
                   4   required to be performed on its part under the MSA, except to the extent excused,
                   5   waived, or made impossible by DnaNudge’s conduct.
                   6           72.      DnaNudge anticipatorily breached the MSA when it purported to
                   7   terminate the MSA and all outstanding purchase orders without justification.
                   8           73.      DnaNudge further anticipatorily breached the MSA when it claimed it
                   9   did not owe further amounts under the MSA despite its Take-Or-Pay obligations.
                  10           74.      Finally, DnaNudge anticipatorily breached the MSA by refusing to
                  11   reimburse Argonaut for VAT payments made on DnaNudge’s behalf, as required by
                  12   the MSA.
                  13           75.      As a direct and proximate result of DnaNudge’s anticipatory breach of
                  14   the MSA, Argonaut has and will continue to suffer damages.
                  15           76.      Argonaut’s legal remedy for the DnaNudge’s breach of the Take-Or-
                  16   Pay provision of the MSA is inadequate and Argonaut thus seeks specific
                  17   performance of that provision of the MSA.
                  18                                    PRAYER FOR RELIEF
                  19           WHEREFORE, Argonaut respectfully requests that the Court grant the
                  20   following relief:
                  21          1.        DnaNudge’s specific performance of the Take-or-Pay provision of the
                  22                    MSA;
                  23          2.        Compensatory damages in favor of Argonaut and against DnaNudge
                  24                    according to proof;
                  25          3.        Attorneys’ fees and costs of suit herein pursuant to statute or as
                  26                    otherwise may be allowed by law;
                  27          4.        Such other and further relief as the Court may deem just and proper
                  28                    under the circumstances.
DLA P IPER LLP (US)
     SAN DIEGO         WEST/294295902                                10
                                                           COMPLAINT OF ARGONAUT MANUFACTURING SERVICES, INC.
                 Case 3:21-cv-01099-MMA-WVG Document 1 Filed 06/11/21 PageID.11 Page 11 of 11



                   1                                      JURY DEMAND
                   2           Argonaut hereby demands a trial by jury for each and every one of the
                   3   foregoing claims for relief so triable.
                   4
                        Dated: June 11, 2021
                   5
                                                             DLA PIPER LLP (US)
                   6

                   7
                                                             By: /s/ Noah A. Katsell
                   8
                                                                Noah A. Katsell
                   9                                            Ashleigh Angeletti
                  10
                                                                 Attorneys for Plaintiff
                  11                                             Argonaut Manufacturing Services, Inc.
                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
DLA P IPER LLP (US)
     SAN DIEGO         WEST/294295902                             11
                                                         COMPLAINT OF ARGONAUT MANUFACTURING SERVICES, INC.
